Appeal from an order of the Family Court, Steuben County (Marianne Furfure, J.), entered December 15, 2005 in a proceeding pursuant to Family Court Act article 10. The order adjudged that respondent Edward D. abused the child, placed respondent Edward D. under the supervision of petitioner for a period of 12 months and directed him to comply with the terms and conditions of an order of protection.
*1281Now, upon reading and filing the stipulation of discontinuance signed by respondent-appellant and by the attorneys for the parties on April 2, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Martoche, J.E, Smith, Centra, Lunn and Feradotto, JJ.